As filed with the Securities and Exchange Commission on December 16, 2016 1933 Act Registration No.33-72424 1940 Act Registration No.811-8194 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No.181 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.182 x (Check appropriate box or boxes.) FINANCIAL INVESTORS TRUST (Exact name of Registrant as Specified in Charter) 1290 Broadway, Suite1100 Denver, CO 80203 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (303) 623-2577 Karen Gilomen Financial Investors Trust 1290 Broadway, Suite1100 Denver, CO 80203 (Name and Address of Agent of Service) Copy to: Peter H. Schwartz,Esq. Davis Graham& Stubbs LLP 1550 17 th Street, Suite500 Denver, CO 80202 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Amendment It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) x on December 27, 2016, pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on, (date), pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date), pursuant to paragraph (a)(2) If appropriate, check the following box: x This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The sole purpose of this filing is to delay the effectiveness of the Registrant’s Post-Effective Amendment No.179 to its Registration Statement until December 27, 2016. Post-Effective Amendment No.179 to the Registrant’s Registration Statement relates to the Aspen Portfolio Strategy Fund. Parts A, B and C of the Registrant’s Post-Effective Amendment No.179 under the Securities Act of 1933 and Amendment No.180 under the Investment Company Act of 1940, filed on September 19, 2016, are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company
